                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                       CIVIL ACTION NO. 5:18-CV-113-GCM-DCK

 KATHY R. DUGGER,                                         )
                                                          )
                  Plaintiff,                              )
                                                          )
     v.                                                   )        ORDER
                                                          )
 NANCY A. BERRYHILL,                                      )
                                                          )
                  Defendant.                              )
                                                          )

          THIS MATTER IS BEFORE THE COURT on Plaintiff’s “Consent Motion For

Extension Of Time” (Document No. 18) filed February 22, 2019. This motion has been referred

to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and further review is

appropriate. After additional consideration of the motion and the record, and noting consent of

Defendant’s counsel, the undersigned will grant the motion, with modification.

          By the instant motion, Plaintiff seeks an extension of time to file a reply brief pursuant to

Local Rule 7.2(e). The Court will allow the requested extension; however, to the extent Defendant

requests leave to file a sur-reply, she must file a separate motion. Generally, sur-replies are

disfavored by the Court and not anticipated by Local Rule 7.2(e).

          IT IS, THEREFORE, ORDERED that Plaintiff’s “Consent Motion For Extension Of

Time” (Document No. 18) is GRANTED. Plaintiff shall have up to and including March 12,

2019 to file a Reply Brief.

          SO ORDERED.                      Signed: February 27, 2019
